i          i        i                                                                i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00616-CV

                                      Diana Laura Flores RUBIO,
                                              Appellant

                                                    v.

                                          Jose L. ANDRADE,
                                                Appellee

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2004-CI-13796
                           Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: December 10, 2008

DISMISSED FOR WANT OF JURISDICTION

           Appellant appeals the trial court’s order holding her in contempt for failing to comply with

an order of the court. This court does not have jurisdiction to review contempt orders by direct

appeal. Norman v. Norman, 692 S.W.2d 655, 655 (Tex. 1985). Contempt orders may be reviewed

only by an application for a writ of habeas corpus, if the contemnor has been confined, or by a

petition for a writ of mandamus, if the contemnor has not been confined. See Rosser v. Squier, 902
S.W.2d 962, 962 (Tex. 1995); Ex parte Williams, 690 S.W.2d 243, 243 (Tex. 1985).
                                                                                 04-08-00616-CV

       We ordered appellant to show cause why this appeal should not be dismissed for want of

jurisdiction. On November 7, 2008, appellant filed a written response. Appellant’s response,

however, offers no basis for this court to exercise jurisdiction over this appeal. The appeal is

therefore dismissed for want of jurisdiction.



                                                      PER CURIAM



DO NOT PUBLISH




                                                -2-